IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80, 596-01


                   EX PARTE ASHLEY CHARLES BURRELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR28712-A IN THE 75TH DISTRICT COURT
                            FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to imprisonment for seventy-four years.

        On remand, the trial court appointed habeas counsel to represent Applicant at an evidentiary

hearing. A copy of the transcription of the testimony from this hearing is in a supplemental record

forwarded to this Court. The trial court entered findings and recommends denying relief. Several

pages of the trial court’s findings, however, were not included in the supplemental record. Also,

Applicant complains that a copy of the findings was not provided to him.
                                                                                                    -2-



         The trial court shall order the Liberty County District Clerk to supplement the habeas record

to this Court with a complete copy of the trial court’s findings that were signed on June 30, 2014.

The trial court shall also order the Liberty County District Clerk to mail a copy of the findings to

Applicant if not already provided to him.

         This application will be held in abeyance until the habeas record is supplemented, which shall

be done within 30 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: August 20, 2014
Do not publish